Exhibit 10(d)

RESCISSION AGREEMENT

 

This Rescission Agreement ("Rescission Agreement") is entered into by and
between Entergy Services, Inc. ("Employer"), a Delaware corporation having its
offices in New Orleans, Louisiana, and Richard J. Smith ("Executive"), an
individual residing in New Orleans, Louisiana.



WHEREAS, Executive is currently employed by Employer, an Entergy System
employer, and serves in the position of President and Chief Operating Officer,
Entergy Corporation;



WHEREAS, Employer and Executive previously entered into a Retention Agreement
dated January 22, 2001 ("Retention Agreement") to encourage Executive to remain
employed by an Entergy System employer and provide services to the Entergy
System; and



WHEREAS, Employer and Executive now wish to rescind the Retention Agreement in
consideration for reinstating Executive's participation in the System Executive
Continuity Plan of Entergy Corporation and Subsidiaries ("SECP"), in accordance
with the terms and conditions of the SECP, as may be amended from time to time;



WHEREAS, Section 13.10 of the Retention Agreement provides that no provision of
the Retention Agreement shall be modified, amended or waived except in a writing
signed by both Executive and Employer;



NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations herein contained, including new promises and additional
consideration, Employer and Executive agree as follows:



The Retention Agreement entered into by and between Employer and Executive on
January 22, 2001 is hereby rescinded in its entirety, and the Effective Date of
this Rescission Agreement shall be July 26, 2007, contingent upon the occurrence
of all of the following: (a) approval of the Personnel Committee of the Board of
Directors of Entergy Corporation to rescind the Retention Agreement; (b)
execution of this Rescission Agreement by both Executive and Employer, whether
in multiple originals or otherwise; and (c) execution of a new SECP Participant
Application by Executive accepted by the SECP Plan Administrator.



As of the Effective Date, Executive shall no longer have any rights, or be
eligible for any benefits, under the Retention Agreement, and such Retention
Agreement shall no longer be enforceable or in effect.

IN WITNESS WHEREOF

, Employer and Executive have duly executive this Rescission Agreement on the
dates indicated below, which Agreement may be executed in multiple originals, to
be effective on the Effective Date herein provided.





ACCEPTED BY EMPLOYER:

                                                        ACCEPTED BY EXECUTIVE:
Entergy Services, Inc.
By its Duly Authorized Agent:





 

 

/s/ Terry R. Seamons

____________                                                     /s/ Richard J.
Smith_________________
Terry R.
Seamons                                                                                
Richard J. Smith
Sr. Vice-President, Human
Resources                                                   President and Chief
Operating Officer,
and Administration Entergy Corporation





Executed this 26 day of July,
2007.                                                       Executed this 26 day
of July, 2007.